BONTAN CORPORATION INC. NEWS RELEASE: BONTAN ANNOUNCES CHANGES IN THE TERMS OF ITS OUTSTANDING STOCK OPTIONS TORONTO, ON – January 26, 2009:, Bontan Corporation Inc. (OTCBB: BNTNF) (“Bontan” or “the Company”) today announced that the Board of Directors of the Company (“the Board”) approved on December 12, 2008 changes in the terms of 4,825,000 Stock Options issued and outstanding under various Stock Option Plans. These Options were to expire between May 2009 and March 2013 and were to be exercised at exercise prices ranging from US$0.35 to US$1.00, average being US$0.48. The Board has approved the following changes to the terms of these Options: 1.The expiry period is extended by one year from the current expiry date. 2.The exercise price is reduced to US$0.15 per Option. Bontan currently has 29,820,743 Common shares issued and outstanding. About Bontan Corporation Inc. Bontan Corporation Inc. (“the Company”) has recently been involved in oil and gas exploration business. It has now expanded its search for a suitable business opportunity in all sectors. The Company focuses on projects where the other project partners have proven experience in handling the project successfully and profitably. For further information, please contact Kam Shah, CEO and CFO, at 416-929-1806. For
